Citation Nr: 0939687	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1978 to May 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for tinnitus, rated 10 percent, 
and for bilateral hearing loss, rated 0 percent, both 
effective June 1, 2004.

In September 2009 correspondence, the Veteran appears to be 
raising additional claims.  Since these matters have not been 
developed for appellate review, they are referred to the RO 
for clarification and any appropriate action.  

The matter of the rating for bilateral hearing loss is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.  


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.  


CONCLUSION OF LAW

The Veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.87, Diagnostic 
Code (Code) 6260 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for tinnitus, and assigned a rating and effective date for 
the award, statutory notice has served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473(2003), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating, and a July 2009 supplemental SOC (SSOC) readjudicated 
the matter after additional development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The Veteran has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  VA has secured all available pertinent 
postservice records identified.  He was afforded VA 
examinations.  VA's duty to assist is met.  
B.	Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under the governing criteria (Code 6260, as amended, 
effective June 13, 2003, because the Veteran's claim was 
filed after that date), recurrent tinnitus warrants a 10 
percent rating.  Note (1) following Code 6260 states that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not evaluated 
under Code 6260 but is to be evaluated as part of any 
underlying condition causing it.  38 C.F.R. § 4.87, Code 
6260.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the 10 percent (maximum) 
rating has been assigned for the entire appeal period, and 
the record provides no basis for assigning "staged" 
ratings. 

On March 2004 (prior to discharge from active duty) 
examination on behalf of VA, the Veteran complained of 
constant tinnitus in the left ear; he reported that it did 
not interfere with activities of daily living.  

On June 2006 VA examination, the Veteran reported tinnitus 
occurring over the past eight years; he described it as 
moderate to severe, and interfering with communication and 
hearing.  The examiner noted the Veteran had constant 
bilateral tinnitus.  

As the Veteran has already been assigned the maximum (10 
percent) schedular rating provided for tinnitus, there is no 
legal basis for a higher schedular rating for such 
disability.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

Consequently, the Board has considered whether this matter 
should be referred to the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  Under the criteria in Code 
6260,(and notes following), the 10 percent rating currently 
assigned for the Veteran's tinnitus encompasses all symptoms 
(and associated impairment) shown by the record; therefore, 
the schedular criteria are not inadequate.  Furthermore, the 
disability picture presented by the tinnitus is not shown to 
be exceptional.  While the Veteran has indicated that the 
tinnitus interferes with communication, he has also indicated 
it does not impact on activities of daily living.  It is not 
shown (or alleged) to have required hospitalization, to have 
caused marked interference with employment, or to have 
involved any factors that place the disability picture apart 
from the norm.  Therefore, referral of this case for 
extraschedular consideration is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  


ORDER

A rating in excess of 10 percent for tinnitus is denied.  


REMAND

On review of the record, the Board finds that pertinent (and 
perhaps critical) evidence appears to be outstanding.  In 
September 2009 correspondence the Veteran indicated that that 
month he underwent right ear surgery in September 2009 (and 
that post-surgery, he was almost deaf).  Records of, leading 
up to, and in follow-up to, the surgery are not associated 
with the claims file.  He also indicated that in August 2009 
a VA otolaryngologist found his left ear hearing loss to be 
too significant to benefit from baha ear implants.  Records 
of all this treatment are likely to contain pertinent 
information, and must be secured.  
Furthermore, inasmuch as the Veteran has indicated that 
recently a VA provider apparently advised him he has quite 
significant left ear hearing loss, and even more recently had 
right ear surgery with alleged profound impact on hearing 
(both events occurring subsequent to the last VA audiological 
evaluation in May 2009), another (more contemporaneous) VA 
audiological evaluation is necessary. 

Notably, the Court has held that "staged" ratings are 
appropriate with an initial rating where the factual findings 
show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify the providers of all treatment 
and/or evaluation he has received for his 
hearing loss since February 2007 (and 
provide any releases needed to secure 
records of any private evaluation and/or 
treatment).  Of particular interest are 
the consult with a VA otolaryngologist the 
Veteran states he had in August 2009, and 
any (and all) evaluations and/or treatment 
he received in connection with his 
September 2009 right ear surgery.  The RO 
should obtain complete the clinical 
records of all evaluations and treatment 
from all providers the Veteran identifies.  

2.  The RO should then arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the current severity of his service-
connected bilateral hearing loss.  The 
Veteran's claims file should be reviewed 
by the examiner in conjunction with the 
examination.  The report of the 
examination should include comment by the 
examiner regarding the nature and degree 
of any functional impairment that would be 
expected from the level of hearing loss 
shown.  

3.  The RO should then readjudicate the 
Veteran's claim seeking an increased 
rating for his hearing loss disability (to 
include consideration of the possibility 
of "staged" ratings, if indicated by 
facts found).  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


